In a proceeding pursuant to CPLR article 78, inter alia, to compel the respondent board of education to reinstate petitioner to a position as a senior high school foreign language teacher, pursuant to subdivision 3 of section 2510 of the Education Law, the petitioner appeals from a judgment of the Supreme Court, Nassau County, dated July 2, 1980, which dismissed the proceeding upon the ground that petitioner had failed to file a notice of claim. Judgment reversed, with $50 costs and disbursements, arid matter remitted to Special Term for a determination on the merits. The notice of claim requirement in section 3813 of the Education Law does not apply to a proceeding in which the vindication of the public interest is sought in the enforcement of tenure rights (see Matter of Gross v Board of Educ., 73 AD2d 949; Matter of Tadken v Board of Educ., 65 AD2d 820, mot for lv to app den 46 NY2d 711). The concept of tenure rights includes the reinstatement provisions of section *8342510 of the Education Law (cf. Matter of Silver v Board of Educ., 46 AD2d 427). Mangano, J.P., Cohalan, O’Connor and Weinstein, JJ., concur.